                                        NOTE: CHANGES MADE BY THE COURT

 1

 2                           UNITED STATES DISTRICT COURT
 3                         CENTRAL DISTRICT OF CALIFORNIA
 4
      JAMES PAUL BRAYBROOK, an
 5    individual and on behalf of his              Case No. 2:19-cv-01137-SVW-JPR
      individual retirement account,
 6                                                 STIPULATED PROTECTIVE
                               Plaintiffs,         ORDER
 7
              v.
 8                                                 Honorable Jean P. Rosenbluth
      MINNESOTA LIFE INSURANCE
 9    COMPANY, a Minnesota corporation;
      AARON R. ANDREW, an individual;
10    PARAMOUNT FINANCIAL
      SERVICES, INC. dba LIVE
11    ABUNDANT, a Utah corporation; and              NOTE: CHANGES MADE BY THE COURT
      DOES 1-10
12
                               Defendants.
13

14   1.    PURPOSES AND LIMITATIONS
15         Disclosure and discovery activity in this action are likely to involve production
16   of confidential, proprietary, or private information for which special protection from
17   public disclosure and from use for any purpose other than prosecuting this litigation
18   may be warranted. Accordingly, the parties hereby stipulate to and petition the court
19   to enter the following Stipulated Protective Order. The parties acknowledge that this
20   Order does not confer blanket protections on all disclosures or responses to discovery
21   and that the protection it affords from public disclosure and use extends only to the
22   limited information or items that are entitled to confidential treatment under the
23   applicable legal principles. The parties further acknowledge, as set forth in Section
24   12.3, below, that this Stipulated Protective Order does not entitle them to file
25   confidential information under seal; Local Civil Rule 79-5 sets forth the procedures
26   that must be followed and the standards that will be applied when a party seeks
27   permission from the court to file material under seal.
28
 1   2.    DEFINITIONS
 2   2.1   Challenging Party: a Party or Non-Party that challenges the designation of
 3   information or items under this Order.
 4         2.2    “CONFIDENTIAL” Information or Items: information (regardless of
 5   how it is generated, stored or maintained) or tangible things that qualify for protection
 6   under Federal Rule of Civil Procedure 26(c).
 7         2.3    Counsel (without qualifier): Outside Counsel of Record and In-House
 8   Counsel (as well as their support staff).
 9         2.4    Designating Party: a Party or Non-Party that designates information or
10   items that it produces in disclosures or in responses to discovery as
11   “CONFIDENTIAL.”
12         2.5    Disclosure or Discovery Material: all items or information, regardless of
13   the medium or manner in which it is generated, stored, or maintained (including,
14   among other things, testimony, transcripts, and tangible things), that are produced or
15   generated in disclosures or responses to discovery in this matter.
16         2.6    Expert: a person with specialized knowledge or experience in a matter
17   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
18   expert witness or as a consultant in this action.
19         2.7    In-House Counsel: attorneys who are employees of a party to this action.
20   In-House Counsel does not include Outside Counsel of Record or any other outside
21   counsel.
22         2.8    Non-Party: any natural person, partnership, corporation, association, or
23   other legal entity not named as a Party to this action.
24         2.9    Outside Counsel of Record: attorneys who are not employees of a party
25   to this action but are retained to represent or advise a party to this action and have
26   appeared in this action on behalf of that party or are affiliated with a law firm which
27   has appeared on behalf of that party.
28         2.10 Party: any party to this action, including all of its officers, directors,
                                                 2
 1   employees, consultants, retained experts, insurance carrier(s) who may be liable in
 2   whole or in part (directly or indirectly) for a judgment in the action or for the cost of
 3   defense and Outside Counsel of Record (and their support staffs).
 4         2.11 Producing Party: a Party or Non-Party that produces Disclosure or
 5   Discovery Material in this action.
 6         2.12 Professional Vendors: persons or entities that provide litigation support
 7   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9   and their employees and subcontractors.
10         2.13 Protected Material: any Disclosure or Discovery Material that is
11   designated as “CONFIDENTIAL.”
12         2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
13   from a Producing Party.
14   3.    SCOPE
15         The protections conferred by this Stipulation and Order cover not only
16   Protected Material (as defined above), but also (1) any information copied or extracted
17   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
18   Protected Material; and (3) any testimony, conversations, or presentations by Parties
19   or their Counsel that might reveal Protected Material. However, the protections
20   conferred by this Stipulation and Order do not cover the following information: (a)
21   any information that is in the public domain at the time of disclosure to a Receiving
22   Party or becomes part of the public domain after its disclosure to a Receiving Party as
23   a result of publication not involving a violation of this Order, including becoming part
24   of the public record through trial or otherwise; and (b) any information known to the
25   Receiving Party prior to the disclosure or obtained by the Receiving Party after the
26   disclosure from a source who obtained the information lawfully and under no
27   obligation of confidentiality to the Designating Party. Any use of Protected Material at
28   trial shall be governed by a separate agreement or order.
                                                 3
 1   4.    DURATION
 2         Even after final disposition of this litigation, the confidentiality obligations
 3   imposed by this Order shall remain in effect until a Designating Party agrees
 4   otherwise in writing or a court order otherwise directs. Final disposition shall be
 5   deemed to be the later of (1) dismissal of all claims and defenses in this action, with or
 6   without prejudice; and (2) final judgment herein after the completion and exhaustion
 7   of all appeals, rehearings, remands, trials, or reviews of this action, including the time
 8   limits for filing any motions or applications for extension of time pursuant to
 9   applicable law.
10   5.    DESIGNATING PROTECTED MATERIAL
11         5.1      Exercise of Restraint and Care in Designating Material for Protection.
12   Each Party or Non-Party that designates information or items for protection under this
13   Order must take care to limit any such designation to specific material that qualifies
14   under the appropriate standards. The Designating Party must designate for protection
15   only those parts of material, documents, items, or oral or written communications that
16   qualify – so that other portions of the material, documents, items, or communications
17   for which protection is not warranted are not swept unjustifiably within the ambit of
18   this Order.
19         Mass, indiscriminate, or routinized designations are prohibited. Designations
20   that are shown to be clearly unjustified or that have been made for an improper
21   purpose (e.g., to unnecessarily encumber or retard the case development process or to
22   impose unnecessary expenses and burdens on other parties) expose the Designating
23   Party to sanctions. If it comes to a Designating Party’s attention that information or
24   items that it designated for protection do not qualify for protection, that Designating
25   Party must promptly notify all other Parties that it is withdrawing the mistaken
26   designation.
27         5.2      Manner and Timing of Designations. Except as otherwise provided in
28   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                 4
 1   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 2   under this Order must be clearly so designated before the material is disclosed or
 3   produced.
 4         Designation in conformity with this Order requires:
 5               (a) for information in documentary form (e.g., paper or electronic
 6   documents, but excluding transcripts of depositions or other pretrial or trial
 7   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
 8   page that contains protected material. If only a portion or portions of the material on a
 9   page qualifies for protection, the Producing Party also must clearly identify the
10   protected portion(s) (e.g., by making appropriate markings in the margins).
11   A Party or Non-Party that makes original documents or materials available for
12   inspection need not designate them for protection until after the inspecting Party has
13   indicated which material it would like copied and produced. During the inspection and
14   before the designation, all of the material made available for inspection shall be
15   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
16   it wants copied and produced, the Producing Party must determine which documents,
17   or portions thereof, qualify for protection under this Order. Then, before producing the
18   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend
19   to each page that contains Protected Material. If only a portion or portions of the
20   material on a page qualifies for protection, the Producing Party also must clearly
21   identify the protected portion(s) (e.g., by making appropriate markings in the
22   margins).
23               (b) for testimony given in deposition or in other discovery-related
24   proceedings, that the Designating Party identify on the record, before the close of the
25   deposition, hearing, or other proceeding, all protected testimony.
26               (c) for information produced in some form other than documentary and for
27   any other tangible items, that the Producing Party affix in a prominent place on the
28   exterior of the container or containers in which the information or item is stored the
                                                 5
 1   legend “CONFIDENTIAL.” If only a portion or portions of the information or item
 2   warrant protection, the Producing Party, to the extent practicable, shall identify the
 3   protected portion(s).
 4         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 5   failure to designate qualified information or items does not, standing alone, waive the
 6   Designating Party’s right to secure protection under this Order for such material.
 7   Upon timely correction of a designation, the Receiving Party must make reasonable
 8   efforts to assure that the material is treated in accordance with the provisions of this
 9   Order.
10   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
11         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
12   designation of confidentiality at any time consistent with the Court’s scheduling order.
13   Unless a prompt challenge to a Designating Party’s confidentiality designation is
14   necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,
15   or a significant disruption or delay of the litigation, a Party does not waive its right to
16   challenge a confidentiality designation by electing not to mount a challenge promptly
17   after the original designation is disclosed.
18         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
19   resolution process by providing written notice of each designation it is challenging
20   and describing the basis for each challenge. To avoid ambiguity as to whether a
21   challenge has been made, the written notice must recite that the challenge to
22   confidentiality is being made in accordance with this specific paragraph of the
23   Protective Order as well as Local Rule 37. The parties shall attempt to resolve each
24   challenge in good faith and must begin the process by conferring directly (in voice to
25   voice dialogue; other forms of communication are not sufficient) within 10 days of the
26   date of service of notice. In conferring, the Challenging Party must explain the basis
27   for its belief that the confidentiality designation was not proper and must give the
28   Designating Party an opportunity to review the designated material, to reconsider the
                                                    6
 1   circumstances, and, if no change in designation is offered, to explain the basis for the
 2   chosen designation. A Challenging Party may proceed to the next stage of the
 3   challenge process only if it has engaged in this meet and confer process first or
 4   establishes that the Designating Party is unwilling to participate in the meet and confer
 5   process in a timely manner.
 6         6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
 7   court intervention, the parties shall follow Local Rule 37’s procedures.
 8         The burden of persuasion in any such challenge proceeding shall be on the
 9   Designating Party. Frivolous challenges, and those made for an improper purpose
10   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
11   expose the Challenging Party to sanctions. Unless the Designating Party has waived
12   the confidentiality designation by failing to file a motion to retain confidentiality as
13   described above, all parties shall continue to afford the material in question the level
14   of protection to which it is entitled under the Producing Party’s designation until the
15   court rules on the challenge.
16   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
17         7.1    Basic Principles. A Receiving Party may use Protected Material that is
18   disclosed or produced by another Party or by a Non-Party in connection with this case
19   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
20   Material may be disclosed only to the categories of persons and under the conditions
21   described in this Order. When the litigation has been terminated, a Receiving Party
22   must comply with the provisions of section 13 below (FINAL DISPOSITION).
23         Protected Material must be stored and maintained by a Receiving Party at a
24   location and in a secure manner that ensures that access is limited to the persons
25   authorized under this Order.
26         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
27   otherwise ordered by the court or permitted in writing by the Designating Party, a
28   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
                                                 7
 1   only to:
 2              (a) the Receiving Party’s Outside Counsel of Record in this action, as well
 3   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
 4   disclose the information for this litigation;
 5              (b) the officers, directors, and employees of the Receiving Party to whom
 6   disclosure is reasonably necessary for this litigation and who have signed the
 7   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8              (c) any insurance carrier of a Party who may be liable in whole or in part
 9   (directly or indirectly) for a judgement in the action or for the cost of defense and who
10   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11              (d) the Receiving Party’s In-House Counsel;
12              (e) Experts (as defined in this Order) of the Receiving Party to whom
13   disclosure is reasonably necessary for this litigation and who have signed the
14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15              (f) the court and its personnel;
16              (g) court reporters and their staff, professional jury or trial consultants,
17   mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
18   for this litigation and who have signed the “Acknowledgment and Agreement to Be
19   Bound” (Exhibit A);
20              (h) in preparation of and for depositions, witnesses in the action to whom
21   disclosure is reasonably necessary and who have signed the “Acknowledgment and
22   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
23   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
24   depositions that reveal Protected Material must be separately bound by the court
25   reporter and may not be disclosed to anyone except as permitted under this Stipulated
26   Protective Order.
27              (i) the author or recipient of a document containing the information or a
28   custodian or other person who otherwise possessed or knew the information.
                                                   8
 1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 2         OTHER LITIGATION
 3         If a Party is served with a subpoena or a court order issued in other litigation
 4   that compels disclosure of any information or items designated in this action as
 5   “CONFIDENTIAL,” that Party must:
 6             (a) promptly notify in writing the Designating Party. Such notification shall
 7   include a copy of the subpoena or court order unless prohibited by law;
 8             (b) promptly notify in writing the party who caused the subpoena or order to
 9   issue in the other litigation that some or all of the material covered by the subpoena or
10   order is subject to this Protective Order. Such notification shall include a copy of this
11   Stipulated Protective Order; and
12             (c) cooperate with respect to all reasonable procedures sought to be pursued
13   by the Designating Party whose Protected Material may be affected.
14         If the Designating Party timely seeks a protective order, the Party served with
15   the subpoena or court order shall not produce any information designated in this
16   action as “CONFIDENTIAL” before a determination by the court from which the
17   subpoena or order issued, unless the Party has obtained the Designating Party’s
18   permission. The Designating Party shall bear the burden and expense of seeking
19   protection in that court of its confidential material – and nothing in these provisions
20   should be construed as authorizing or encouraging a Receiving Party in this action to
21   disobey a lawful directive from another court.
22   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
23         IN THIS LITIGATION
24             (a) The terms of this Order are applicable to information produced by a
25   Non-Party in this action and designated as “CONFIDENTIAL.” Such information
26   produced by Non-Parties in connection with this litigation is protected by the
27   remedies and relief provided by this Order. Nothing in these provisions should be
28   construed as prohibiting a Non-Party from seeking additional protections.
                                                9
 1               (b) In the event that a Party is required, by a valid discovery request, to
 2   produce a Non-Party’s confidential information in its possession, and the Party is
 3   subject to an agreement with the Non-Party not to produce the Non-Party’s
 4   confidential information, then the Party shall:
 5                  (1) promptly notify in writing the Requesting Party and the Non-Party
 6   that some or all of the information requested is subject to a confidentiality agreement
 7   with a Non-Party;
 8                  (2) promptly provide the Non-Party with a copy of the Stipulated
 9   Protective Order in this litigation, the relevant discovery request(s), and a reasonably
10   specific description of the information requested; and
11                  (3) make the information requested available for inspection by the Non-
12   Party.
13               (c) If the Non-Party fails to object or seek a protective order from this court
14   within 21 days of receiving the notice and accompanying information, the Receiving
15   Party may produce the Non-Party’s confidential information responsive to the
16   discovery request. If the Non-Party timely seeks a protective order, the Receiving
17   Party shall not produce any information in its possession or control that is subject to
18   the confidentiality agreement with the Non-Party before a determination by the court.
19   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
20   of seeking protection in this court of its Protected Material.
21   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
23   Protected Material to any person or in any circumstance not authorized under this
24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
25   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
26   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
27   persons to whom unauthorized disclosures were made of all the terms of this Order,
28   and (d) request such person or persons to execute the “Acknowledgment and
                                                  10
 1   Agreement to Be Bound” that is attached hereto as Exhibit A.
 2   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 3         PROTECTED MATERIAL
 4         When a Producing Party gives notice to Receiving Parties that certain
 5   inadvertently produced material is subject to a claim of privilege or other protection,
 6   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 7   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 8   may be established in an e-discovery order that provides for production without prior
 9   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
10   parties reach an agreement on the effect of disclosure of a communication or
11   information covered by the attorney-client privilege or work product protection, the
12   parties may incorporate their agreement in the stipulated protective order submitted to
13   the court provided the Court so allows.
14   12.   MISCELLANEOUS
15         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
16   person to seek its modification by the court in the future.
17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
18   Protective Order no Party waives any right it otherwise would have to object to
19   disclosing or producing any information or item on any ground not addressed in this
20   Stipulated Protective Order. Similarly, no Party waives any right to object on any
21   ground to use in evidence of any of the material covered by this Protective Order.
22         12.3 Filing Protected Material. A party that seeks to file under seal any
23   Protected Material must comply with Local Civil Rule 79-5. Protected material may
24   only be filed under seal pursuant to a court order authorizing the sealing of the
25   specific Protected Material at issue. If a Party’s request to file Protected Material
26   under seal is denied by the court, then the Receiving Party may file the information in
27   the public record unless otherwise instructed by the court.
28   13.   FINAL DISPOSITION
                                                11
 1         Within 60 days after the final disposition of this action, as defined in paragraph
 2   4, each Receiving Party must return all Protected Material to the Producing Party or
 3   destroy such material. As used in this subdivision, “all Protected Material” includes
 4   all copies, abstracts, compilations, summaries, and any other format reproducing or
 5   capturing any of the Protected Material. Whether the Protected Material is returned or
 6   destroyed, the Receiving Party must submit a written certification to the Producing
 7   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
 8   deadline that (1) identifies (by category, where appropriate) all the Protected Material
 9   that was returned or destroyed and (2) affirms that the Receiving Party has not
10   retained any copies, abstracts, compilations, summaries or any other format
11   reproducing or capturing any of the Protected Material. Notwithstanding this
12   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
13   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
14   deposition and trial exhibits, expert reports, attorney work product, and consultant and
15   expert work product, even if such materials contain Protected Material. Any such
16   archival copies that contain or constitute Protected Material remain subject to this
17   Protective Order as set forth in Section 4 (DURATION).
18   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
19   Dated: April 16, 2019
                                                    /s/ Brandon S. Reif
20                                                      Brandon S. Reif
21                                         Attorneys for Plaintiff James Paul Braybrook
22   Dated: April 16, 2019
                                                    /s/ Kathy J. Huang
23                                                      Kathy J. Huang
24                                         Attorneys for Defendant Minnesota Life
                                           Insurance Company
25
     Dated: April 16, 2019
26                                                  /s/ Jacob L. Fonnesbeck
                                                       Jacob L. Fonnesbeck
27
                                           Attorneys for Defendants Aaron Andrew
28                                         and Paramount Financial Services, Inc.
                                               12
 1

 2

 3

 4   Attestation: I, Kathy J. Huang, hereby attest that I have received the consent of
 5   Brandon S. Reif and Jacob L. Fonnesbeck to file this document and that they concur
 6   with its contents.
 7

 8

 9

10

11

12

13

14                                         ORDER

15         PURSUANT TO STIPULATION, IT IS SO ORDERED.
16

17   Dated: April 24, 2019            ______________________________________
18                                    THE HONORABLE JEAN P. ROSENBLUTH
19

20

21

22

23

24

25

26

27

28
                                               13
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14                                          EXHIBIT A
15              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
16   I, _____________________________ [print or type full name], of
17   _________________ [print or type full address], declare under penalty of perjury that
18   I have read in its entirety and understand the Stipulated Protective Order that was
19   issued by the United States District Court for the Central District of California on
20   [date] in the case of Braybrook v. Minnesota Life Insurance Company et al., No. 2:19-
21   cv-01137-SVW-JPR. I agree to comply with and to be bound by all the terms of this
22   Stipulated Protective Order and I understand and acknowledge that failure to so
23   comply could expose me to sanctions and punishment in the nature of contempt. I
24   solemnly promise that I will not disclose in any manner any information or item that is
25   subject to this Stipulated Protective Order to any person or entity except in strict
26   compliance with the provisions of this Order.
27   I further agree to submit to the jurisdiction of the United States District Court for the
28   Central District of California for the purpose of enforcing the terms of this Stipulated
                                                14
 1   Protective Order, even if such enforcement proceedings occur after termination of this
 2   action.
 3   I hereby appoint __________________________ [print or type full name] of
 4   _______________________________________ [print or type full address and
 5   telephone number] as my California agent for service of process in connection with
 6   this action or any proceedings related to enforcement of this Stipulated Protective
 7   Order.
 8   Date: ______________________________________
 9   City and State where sworn and signed: _________________________________
10

11   Printed name: _______________________________
12

13   Signature: __________________________________
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               15
